DETAILED ACTION
This office action is in response to the application filed on 09/27/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1, 6 and 8 are objected to because of the following informalities:  Claim 1 line 3 “a output secondary power” this should be “an output secondary power”. Claim 6 recite number 901 and 902 this should be in parenthesis or deleted. Claim 8 recite line 3 “respectively is may comprise” should be “respectively may comprise”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is a process claim and it depends from claim 1. Claim 7 introduces all the input primary/secondary power, voltage and current. Therefore, it is not clear if the applicant meant to separate claim 7 from claim 1 or not since it is a process claim and claim 1 is a power converter. If the applicant did not meant to separate them then it will be not clear if for example: an input primary power is the same or different from the input primary power of claim 1. If the applicant meant to separate them then the applicant must remove the decency to claim 1.For purposes of examination the limitations are going to be interpreted as claim 7 being dependent on claim 1 and all the input primary/second power voltage and currents being the same as the ones in claim 1. 
	Claims 9 and 20 line 3 recite “said at least one capacitor”.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 12-13 line 3 recite, “said primary terminal”, “said common terminal” and “secondary terminal”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8, 10-11 and 14-15 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellemond et al. EP 3595155A1 in view of Masuda et al. US 2019/0267895.
	Regarding Claim 1,  Sellemond teaches (Figures 6-11) A boost or buck power converter (Fig. 6) for converting an input primary power (at Uin) having an input primary voltage and an input primary current (at 1 and 2) into a output secondary power (at Uout) having an output secondary voltage and output secondary current (at 3-4) or an input secondary power having said input secondary voltage and an input secondary currentat least one: - primary switching arrangement (S1-S2) comprising at least one primary switching unit having a primary dynamical switching loss (losses for the switches); - secondary switching arrangement (S3-S4) comprising at least one secondary switching unit having a secondary dynamical switching loss; and, - resonant unit (14, 24 and 30) 
	Sellemond does not teach said primary dynamical switching loss being higher than said secondary dynamical switching loss. 
	Masuda teaches (Figures 1-13) said primary dynamical switching loss (T1-T2) being higher (See fig. 13) than said secondary dynamical switching loss (T3-T4). (For Example: Paragraphs 88, 95, 99 and 107)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sellemond to include said primary dynamical switching loss being higher than said secondary dynamical switching loss, as taught by Masuda to reduce switching losses in the system. 
	Regarding Claim 2,  Sellemond teaches (Figures 6-11)  herein said resonant unit (14, 24 and 30) may comprise at least one inductor and one capacitor (30 and 14 or 24).  
	Regarding Claim 3,  Sellemond teaches (Figures 6-11) wherein said primary switching arrangement (S1-S2) may comprise at least a first primary switching unitor wherein said secondary switching 
	Regarding Claim 5,  Sellemond teaches (Figures 6-11) wherein said at least one primary switching unit (S1-S2) is a Gate Turn-OFF thyristor, Insulated-Gate Bipolar Transistor, Field Effect Transistor and/or Metal-Oxide-Semiconductor Field-Effect Transistor and/or said at least one secondary switching unit is a Field Effect Transistor and/or a Metal-Oxide-Semiconductor Field-Effect Transistor.  (For Example; Par. 40)
	Regarding Claim 6,  Sellemond teaches (Figures 6-11) comprising at least one: - primary terminal (1): said primary terminal is configured to connect a primary electrical component (e.g. a source) to said power converter; - secondary terminal (at 3): said secondary terminal is configured to connect a secondary electrical component (e.g. load) to said power converter; - common terminal (2 and 4) said common terminal  is connected to said primary electrical component to said secondary electrical component; said primary switching arrangement (S1-S2) is connected to said primary terminal (1), to said secondary terminal (3), and to said common terminal (2 and 4), and said secondary switching arrangement (S3-S4) is to connected to said secondary terminal and to said common terminal. (For Example; Par. 57-72) 
	Regarding Claim 7,  Sellemond teaches (Figures 6-11) A boost or buck process  for converting an input primary power (at Uin) having an input primary voltage and an input primary current (at 1) into an output secondary power (at Uout) having an output secondary voltagor a input secondary power having said input secondary voltagclaim 1 (see rejection to claim 1); switching OFF of at least one secondary switching unit  (at 20) when a voltage  (Uout) s acros said at least one primary switching unit (10)  reaches a predetermined ratio of said output secondary voltagor said output primary voltag
	Regarding Claim 8,  Sellemond teaches (Figures 6-11) wherein said predetermined ratio of said output secondary voltagor said output primary voltage respectively may comprise between 20% and 80% (see claim 17), in particular between 40% and 60% and preferably between 45% and 55%.  (For Example; Par. 57-72)
	Regarding Claim 9,  Sellemond teaches (Figures 6-11) wherein said voltage across said at least one primary switching unit (10) is a voltage across said at least one capacitor (e.g. Cout)
	Regarding Claim 10,  Sellemond teaches (Figures 6-11)  wherein said at least one secondary switching unit (20) comprises an intrinsic characteristic controlling the time of said switching OFF step (parasitic resistances and impedances).  (For Example; Par. 57-72)
	Regarding Claim 12,  Sellemond teaches (Figures 6-11) wherein said voltage across (Uout) said at least one primary switching unit (10) 
	Regarding Claim 13,  Sellemond teaches (Figures 6-11) wherein said voltage across said at least one primary switching unit (Uout) reaches a voltage between said primary terminal
	Regarding Claim 14,  Sellemond teaches (Figures 6-11) wherein a current of said resonant unit (14, 24 and 30) reaches a maximum resonant current (par. 18).  (For Example; Par. 57-72)
	Regarding Claim 16,  Sellemond teaches (Figures 6-11) wherein said primary switching arrangement (S1-S2) may comprise at least a first primary switching unitor wherein said secondary switching arrangement may comprise at least a first secondary switching unit and a second secondary switching unit (S3-S4).  
	
	Regarding Claim 20,  Sellemond teaches (Figures 6-11) wherein said voltage across said at least one primary switching unit (10) is a voltage across said at least one capacitor (e.g. Cout)(For Example; Par. 57-72)
Claims 4 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellemond et al. EP 3595155A1 in view of Masuda et al. US 2019/0267895 and further in view of Liu et al. US 2018/0316268.
	Regarding Claims 4 and 17,  Sellemond teaches (Figures 6-11) a converter.
	Sellemond does not teach wherein a dimension of primary switching arrangement is larger than a dimension of the secondary switching arrangement.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sellemond to include wherein a dimension of primary switching arrangement is larger than a dimension of the secondary switching arrangement, as taught by Liu to provide a small area circuitry. 
  
	Regarding Claim 18,  Sellemond teaches (Figures 6-11) wherein said at least one primary switching unit (S1-S2) is a Gate Turn-OFF thyristor, Insulated-Gate Bipolar Transistor, Field Effect Transistor and/or Metal-Oxide-Semiconductor Field-Effect Transistor and/or said at least one secondary switching unit is a Field Effect Transistor and/or a Metal-Oxide-Semiconductor Field-Effect Transistor.  (For Example; Par. 40)
	Regarding Claim 19,  Sellemond teaches (Figures 6-11) comprising at least one: - primary terminal (1): said primary terminal is configured to connect a primary electrical component (e.g. a source) to said power converter; - secondary terminal (at 3): said secondary terminal is configured to connect a secondary electrical component (e.g. load) to said power converter; - common terminal (2 and 4) said common terminal  is connected to said primary electrical component to said secondary electrical component; said primary switching arrangement (S1-S2) is connected to said primary terminal (1), to said secondary terminal (3), and to said common terminal (2 and 4), and said secondary switching arrangement (S3-S4) is to connected to said secondary terminal and to said common terminal. (For Example; Par. 57-72) 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellemond et al. EP 3595155A1 in view of Masuda et al. US 2019/0267895 and further in view of Hirose US 20120039100.
	Regarding Claim 11,  Sellemond teaches (Figures 6-11) a converter.
	Sellemond does not teach wherein said intrinsic characteristic is a gate resistor of said at least one secondary switching unit.  
	Hirose teaches (Figures 7) wherein said intrinsic characteristic is a gate resistor (e.g. RG10 or RG20) of said at least one secondary switching unit (110).   (For Example: Paragraphs 122-126)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sellemond to include wherein said intrinsic characteristic is a gate resistor of said at least one secondary switching unit, as taught by Liu to reduce the effects of residual charge in the system. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellemond et al. EP 3595155A1 in view of Masuda et al. US 2019/0267895 and further in view of Perrault et al. US 2019/0109530.
	Regarding Claim 15,  Sellemond teaches (Figures 6-11) a converter.
	Sellemond does not teach a switch ON step of said at least one primary switching unit when said voltage across said at least one primary switching unit reaches a minimum voltage.
	Perreault teaches (Figures 1 and 4-6) a switch ON step (662-666) of said at least one primary switching unit (652) when said voltage across said at least one primary switching unit reaches a minimum voltage (Fig. 6, the voltage 606 is converter to 604a and when it reaches 618 the signal 620a turn on the switch 652). (For Example: Paragraphs 133-147)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sellemond to include a switch ON step of said at least one primary switching unit when said voltage across said at least one primary switching unit reaches a minimum voltage, as taught by Liu to provide control of the switches having minimal or zero voltage across them. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838